Citation Nr: 0114571	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-11 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Navy from 
October 17, 1979, to November 8, 1979.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Los Angeles, California, which denied the veteran's claim 
of entitlement to service connection for PTSD.  In July 1995 
the veteran filed a timely notice of disagreement.  The RO 
provided the veteran a statement of the case and notification 
of his appellate rights in April 2000.  In May 2000 the 
veteran perfected his appeal, and the issues were properly 
certified to the Board.

The Board also notes that the veteran had initiated an appeal 
as to the issue of an increased rating for the service-
connected residuals of a fracture of the fifth metacarpal in 
his left hand.  In a decision by a Decision Review Officer at 
the RO, in January 2001, the veteran was granted an increase, 
from zero to 10 percent, for the disability of his left hand.  
His representative then filed a statement, later that month, 
withdrawing the appeal as to the hand.


FINDING OF FACT

The competent medical evidence of record contains no current 
diagnosis of PTSD due to any incident or event of active 
military service.  


CONCLUSION OF LAW

The veteran has no current diagnosis of PTSD that has been 
attributed to a verified in-service stressor.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 1991 & Supp. 2000); Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304(f) 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for PTSD, which he 
contends is a result of a non-combat experience in service.  
In a statement in support of the claim received by the RO in 
August 2000, the veteran contends that, when he was admitted 
to a U.S. Naval Medical Center for emergency treatment of a 
fractured left hand, four men held him down while another man 
attempted to refracture his hand with a rubber mallet.  He 
further contends that, when he refused to let them hit his 
broken hand with the mallet, he was drugged and placed in a 
rubber room.  The veteran further contends that he watched 
people attempt suicide by jumping from roof tops and windows, 
and by throwing themselves down stairs.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Service connection - generally

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection - PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304(f) (2000); 
Cohen v. Brown, 10 Vet. App 128 (1997); Moreau v. Brown, 9 
Vet. App. 389 (1996).  



VA's duty to assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
VA may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A).  

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.  

Additional law, regulations, and court decisions will be 
discussed where appropriate in the analysis section below.



Factual Background

Service medical records indicate that, in October 1979, the 
veteran presented for emergency treatment for a fracture of 
the left metacarpal, at the midshaft, but refused to undergo 
a closed reduction despite the probability of cosmetic 
deformity.

At the time he presented, the veteran was verbally non-
responsive verbally.  More specifically, clinical records 
further indicate that the veteran was found sitting in the 
dispensary "staring off into space."  He was noted as non-
verbal, and displayed some jerking movements.  His eye 
contact was poor and his affect flat.  He was admitted for 
acute psychotic reaction.  During his admission the veteran 
was noted as verbally abusive, threatening, and 
argumentative.  He was recommended for separation due to a 
diagnosed passive-aggressive personality disorder.  

The veteran was admitted to a VA medical center, with 
complaints of agitation and auditory hallucinations, from 
December 1982 to January 1983.  Treatment records indicate a 
diagnosis of dysthymic disorder and episodic alcohol and drug 
abuse.  In September 1989 the veteran was admitted again to a 
VA medical center reporting both homicidal and suicidal 
ideation and depression.  He was diagnosed with psychotic and 
personality disorders.  

In March 1991 the veteran presented for outpatient treatment 
demanding medication for depression, and was diagnosed with 
schizophrenic affect.  

He was hospitalized again in April 1993.  At that time he 
reported auditory hallucinations, feeling distressed, and 
homicidal ideation.  Mental examination revealed him to be 
alert and suspicious with non-spontaneous speech.  He was 
noted as having paranoid trends, nightmares, and some 
perseveration.  The veteran was diagnosed with bipolar 
disorder with psychotic features.  

Post-service treatment records indicate that, in September 
1993, the veteran was hospitalized and diagnosed with anti-
social personality disorder.  A few months later, in January 
1994, the veteran presented for outpatient treatment for 
paranoid ideation.  Progress notes indicate that he requested 
the examiner "write a memo saying he should be [service 
connected] for PTSD and mental problems."  

Medical records and an active prescription profile dated in 
August 1994 indicate that the veteran was being treated with 
Sertraline for PTSD with anxiety.  However, there is no 
indication as to the basis for such diagnosis or treatment.  

While receiving treatment in September 1994, the veteran 
reported that, while he was in service, an officer held his 
hand on the floor and attempted to hit it with a rubber 
mallet.  According to the veteran, when he did not allow that 
to occur, he was thrown into a locked room at Balboa Naval 
Hospital.  Based upon the veteran's account, the examining 
physician diagnosed him with non-combat related PTSD with 
severe anxiety.  

Subsequently, the veteran was hospitalized again in July 
1995, at which time he was diagnosed with PTSD with possible 
bipolar disorder and substance abuse, by history.  Most 
recently, progress notes from treatment in April 2000 also 
indicate a diagnosis of PTSD by history; however, the 
veteran's primary diagnosis was noted to be possible 
schizoaffective and personality disorders with 
narcissistic/antisocial features.  

Analysis

Preliminary matter - duty to assist

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  As noted above, recent changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See also Holliday v. Principi, 14 Vet. App. 240 
(2001).  


The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  We have carefully reviewed the veteran's 
claims file, to ascertain whether remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  We note that development of medical evidence 
appears to be complete.  By virtue of the SOC and SSOC 
provided by the RO in April and September of 2000, the 
veteran and his representative have been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  

It must be emphasized that "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In 
the present case, the RO requested specific stressor 
information from the veteran by letters dated June 1994 and 
January 1995.  The veteran did not respond to either of the 
RO's requests until August 2000, at which time he submitted a 
statement in support of the claim, which still did not 
provide any specific information that would contribute to an 
effort to verify his stressors.  

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

In addition to all the foregoing development efforts, the RO, 
after the enactment of the Veterans Claims Assistance Act of 
2000, wrote to the veteran in December 2000, with a copy sent 
to his representative, advising him that his claim for 
service connection for a psychiatric disorder was again being 
reviewed.  The RO provided the veteran with another 
opportunity to submit additional evidence in support of his 
claim, and/or to inform VA of any available records and to 
authorize the RO to attempt to secure them.  Subsequent 
communications from the veteran's representative, in December 
2000 and January 2001, made no mention of additional evidence 
with regard to the claim for service connection for PTSD or 
other psychiatric disorder.

In February 2001, the RO issued a rating decision in which it 
again adjudicated the veteran's psychiatric disability claim.  
The claim was again denied, and the RO noted that no response 
to the December 2000 letter, soliciting additional supportive 
evidence, had been received.  The veteran was advised of that 
decision, and provided a copy of the rating decision, by 
letter in March 2001.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Discussion

As mentioned above, for service connection to be awarded for 
PTSD, there must be evidence of (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and a claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f); Cohen, supra.  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat during service, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's account as to the occurrence of the 
claimed stressor(s).  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

Treatment records from September 1994 indicate a diagnosis of 
PTSD based upon the veteran's reported non-combat stressors.  
However, the most recent medical evidence indicated primary 
diagnoses of bipolar affective, schizoaffective, and 
personality disorders.  PTSD was diagnosed only by history 
and "evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' . . . ."  See Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  

Furthermore, the veteran does not appear to contend, and the 
Board does not find, that he participated in any combat 
activities while in service.  Therefore, as mentioned above, 
his non-combat stressors must be verified by some sort of 
corroborating evidence.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994); See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  

The probative evidence of record indicates the veteran 
presented for emergency treatment of a fractured left hand, 
at which time he was admitted for psychiatric care due to 
apparent psychotic state.  Medical records also indicate that 
he refused to a closed reduction procedure despite the 
possibility of cosmetic deformity.  There is no evidence that 
supports the veteran's contention that he was held down while 
medical personnel attempted to refracture his hand against 
his will.  

Additionally, as discussed above, despite the RO's requests, 
the veteran has not submitted any information to assist in 
verifying his claim that he witnessed suicide attempts while 
in service.  The RO's attempts to elicit further evidence 
included a post-VCAA letter to the veteran and his 
representative, which went unanswered.

Inasmuch as the veteran does not have a current diagnosis of 
PTSD; he is not shown to have been involved in combat with 
enemy forces; and there is no credible supporting evidence 
that any claimed non-combat stressor(s) actually occurred, 
the Board finds that he is not entitled to service connection 
for PTSD.  38 C.F.R. §§ 3.303, 3.304(f); see Cohen v. Brown, 
10 Vet. App 128 (1997); see also Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 


